NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-2618-20

IN THE MATTER OF CZEZRE
ADAMS, CITY OF NEWARK,
POLICE DEPARTMENT.
___________________________

                Submitted September 13, 2022 – Decided September 19, 2022

                Before Judges Geiger and Susswein.

                On appeal from the New Jersey Civil Service
                Commission, Docket No. 2020-1661.

                Fusco & Macaluso, PC, attorneys for appellant Czezre
                Adams (Giovanna Giampa, on the brief).

                Kenyatta K. Stewart, Corporation Counsel, City of
                Newark, Department of Law, attorney for respondent
                City of Newark Police Department (Dorian Smith,
                Assistant Corporation Counsel, on the brief).

                Matthew J. Platkin, Acting Attorney General, attorney
                for respondent New Jersey Civil Service Commission
                (Steven M. Gleeson, Deputy Attorney General, on the
                statement in lieu of brief).

PER CURIAM
        Appellant Czezre Adams appeals from a final decision of the Civil Service

Commission (CSC) upholding his removal from employment as a City of

Newark Police Department (NPD) police officer. We affirm.

        We take the following facts from the record.            Adams began his

employment as an NPD police officer in 2014. In May 2019, J.B. 1 contacted

Adams through Adam's Twitter account. Adams directed J.B. to speak to him

through his other Twitter account (the second account). Adams did not identify

himself as a police officer on this second account. They agreed to meet at J.B.'s

home later that evening. They engaged in a consensual sexual encounter and

Adams took photographs and videos of the encounter with J.B.'s consent. The

pictures and videos were then shared between the two, at J.B.'s request, on an

application called WhatsApp. J.B. requested that Adams not post the videos on

Twitter and Adams responded that he would not share the videos.

        On June 4, 2019, J.B. saw the photographs and videos posted on Adam's

second Twitter account. The posts did not include J.B.'s face but he knew it

depicted him. J.B. sent Adams a message reiterating that he did not want the

images posted or shared on Twitter and stated, "I expected you to respect what

I asked this wasn't cool." Adams responded that he "completely forgot until I


1
    We refer to the victim by initials to protect his privacy. See R. 1:38-3(c)(12).
                                                                              A-2618-20
                                          2
read our text" and said he deleted the posted images. J.B. then asked if Adams

posted the photos or videos to OnlyFans 2 and Adams replied that he had not.

J.B. asked Adams to "[p]lease delete everything from [his] phone."

      In subsequent texts, J.B. explained that he was not looking to be shown

engaging in such activities on Adams's social media account, but Adams

responded that J.B. "came knocking at [his] door" and indicated that J.B. was

the one that originally sought out Adams. J.B. testified that he broke off

communication with Adams soon after.

      J.B. monitored Adams's Twitter page and discovered that Adams had

reposted videos of their sexual encounter. On September 12, 2019, J.B. reported

Adams's page to Twitter, which responded by making the account unavailable

for violating its social media policy.

      On September 13, 2019, J.B. spoke with NPD Lieutenant Andy Rivera to

file a Professional Standards complaint against Adams. J.B. claimed that Adams

posted their sexual encounter without his permission. J.B. also contacted the

Essex County Prosecutor's Office and spoke with an assistant prosecutor in the



2
  The Administrative Law Judge (ALJ) determined that "OnlyFans is a website
where an individual creates a site, including videos, pictures, or other content.
A user or subscriber would have to sign up for access and log into the website
to view its full content."
                                                                           A-2618-20
                                         3
Special Victims Unit. J.B. was told that his allegations would not be pursued as

a criminal matter and that he could file a civil complaint against Adams.

      J.B. posted on his Twitter account that he was being harassed by a police

officer who had videotaped their sexual encounter and published the videos

online. J.B. testified that he knew that he was being recorded when he and

Adams had sex. In response to J.B.'s tweets and reporting to Newark, Adams

posted a series of tweets on his original Twitter page. Adams tweeted, "[J.B.],

really didn't want to go down this route but I thought the situation was dead, but

clearly it's not, so . . . here we go." Another tweet read: "Your clock is ticking.

I sent you my warning." Adams continued to tag J.B. publicly in threatening

and discouraging messages while tweeting directly or replying to other user's

comments about the feud. Adams had the final say in the back and forth by

posting, "so you want to keep these lies up after I gave you fair warning? I have

nothing but time today. Just because you changed your settings [so that] only

those following can see your posts don't mean I don't have what I need. Yes,

I'm pulling up." Finally, Adams stated: "Now we can keep this going because

I have time[,] or you can do what I asked and I'll let you have the little dignity

you have left to stay intact."




                                                                             A-2618-20
                                        4
      J.B. later learned of yet another Twitter account (the third account) that

also had an image of the sexual encounter between Adams and J.B. The account

included a link to an OnlyFans account that used the same name as the OnlyFans

account that was on Adams's Twitter account before it was deactivated. J.B.

explained that OnlyFans required payment to see the videos posted on that page

and he did not sign up to view them.

      Specific to Adams's ownership of an OnlyFans account, Lt. Rivera

explained that having such a pay-per-view account is considered a form of

outside employment. Police officers are forbidden from making any profit from

outside employment unless it is disclosed to the Department. Adams did not

submit an outside employment form for the JustKash account linked to him. Lt.

Rivera further testified that police are held to a higher standard, and that they

are not supposed to profit from sexually explicit videos or similar activities.

      J.B. testified that he emailed Adams on October 24, 2019, stating that he

was hurt by Adams posting the video and wanted to protect his privacy. Adams

denies receiving the email. When the men later spoke, J.B. reiterated that he did

not want to have intimate photos and videos posted on Twitter.

      The NPD issued a Preliminary Notice of Disciplinary Action (PNDA) to

Adams on October 8, 2019, which charged him with violating N.J.A.C. 4A:2-


                                                                            A-2618-20
                                        5
2.3(a)(6), Conduct Unbecoming a Public Employee, and the following NPD

rules and regulations: Chapter 3:1.1, Conduct in Public and Private 3; Chapter

4:2.6, Obscene, Immoral or Offensive Material 4; Chapter 3:1.1, Conduct in

Public and Private 5; Chapter 18:25, Acts of Immorality 6; Chapter 18:28,




3
  Chapter 3:1.1 states: "Police officers in both private and public shall conduct
themselves so as to avoid impugning the reputation of the Department. They
shall maintain the dignity and integrity of their office through the exemplary
obedience to all Rules and Regulations; the maintenance of respect for the
welfare and rights of all citizens; the courteous and objective enforcement of
laws without favor or prejudice, and the recognition that police service is a
public trust requiring dedication to ideals and ethics of the highest degree."
4
  Chapter 4:2.6 states: "Except in the discharge of police duty, police officers
shall not knowingly write, print, copy, distribute, transport, store, or possess any
writings, records, recordings, or pictures which contain obscene, immoral,
offensive, or defamatory matter."
5
  Chapter 3:1.1 states: "Police officers in both private and public shall conduct
themselves so as to avoid impugning the reputation of the Department. They
shall maintain the dignity and integrity of their office through the exemplary
obedience to all Rules and Regulations; the maintenance of respect for the
welfare and rights of all citizens; the courteous and objective enforcement of
laws without favor or prejudice, and the recognition that police service is a
public trust requiring dedication to ideals and ethics of the highest degree."
6
  Chapter 18:25 states: "Division members shall not commit acts of immorality,
indecency or lewdness."


                                                                              A-2618-20
                                         6
Misconduct Generally. 7 Adams was also charged with violating NPD General

Order 15-02.8

      Adams pled not guilty at the November 13, 2019 departmental hearing

and waived his right to have his case heard by the NPD's trial board. On

December 3, 2019, the NPD upheld the charges levied against Adams and issued

a Final Notice of Disciplinary Action (FNDA) terminating Adams's employment

with the NPD effective November 13, 2019.

      Adams appealed his removal to the CSC. The appeal was transferred to

the Office of Administrative Law (OAL) as a contested case and assigned to an

ALJ, who conducted a two-day hearing. The NPD called J.B. and Lt. Rivera as



7
   Chapter 18:28 states: "Any violation or offense not properly chargeable
against a Department member under any other Rules of Discipline shall be
charged under Rule No. 18."
8
  Order 15-02 states that in order to maintain "professionalism, honesty, and
integrity," the NPD implemented "guidelines to address the conduct and the
appearance of personnel, on and off duty, while utilizing social media outlets"
to ensure members "use discretion in a manner to not discredit, defame, or
disrespect the department." The order defines "speech" to include photographs
and videos. The order provides that "members are not to engage or participate
in speech containing obscene or sexually explicit language, images, acts,
statements, or other forms of speech that ridicule, malign, disparage, or
otherwise express bias against any race, religion, ethnicity, economic status,
protected class, or social status of an individual." Finally, the order requires that
members not engage in "speech involving themselves . . . that would reflect
behavior reasonably considered reckless or irresponsible."
                                                                              A-2618-20
                                         7
witnesses and Adams testified on his own behalf. Following the receipt of

written submissions, the ALJ issued an initial decision on March 4, 2021, which

upheld all charges except violation of NPD Rules and Regulations and Chapter

18:28 Misconduct Generally.

      Four additional discipline appeals filed by Adams from major discipline

issued by the NPD on November 13, 2019, were pending before the OAL. Those

appeals, which involved unrelated charges, were from suspensions of fifteen

days, forty-five days, ninety days, and thirty days, respectively.

      The first suspension was for Adams's alleged conduct relating to a

September 21, 2018 motor vehicle accident, involved identifying himself as a

police officer, failure to maintain appropriate insurance, and providing false

information during an investigation.        The second suspension related to an

October 31, 2018 incident during which Adams was rude to a 911 caller. The

third suspension was for "unprofessional language with a caller and his failure

to create an assistance assignment in the system" on November 25, 2018. The

fourth suspension followed Adams's June 4, 2019 actions "in not following

several orders and speaking in an unprofessional, profane manner."

      The ALJ found J.B.'s testimony was "credible and persuasive concerning

the multiple social media posts of the sexual encounter on Adams's . . . Twitter


                                                                          A-2618-20
                                        8
account without [J.B.'s] consent and prior request not to do so." The ALJ noted

that J.B. admitted that his tweet stating that he did not consent to the taping was

"inaccurate," but he maintained "that he never agreed to Adams's use of their

sexual pictures or videos on social media." J.B. also testified credibly that

Adams's tweets suggested "physical violence" and that Adams called him on

October 7, 2019, "from an unknown caller number and threatened to sue J.B."

      In contrast, the ALJ found Adams's testimony "that he did not post or use

the images from the sexual encounter after June 4, 2019," was not credible. The

ALJ found there was a link between the second Twitter account and Adams and

that he posted images of the May 30, 2019 sexual encounter on June 4 and

September 12, 2019, without J.B.'s consent. "However, the evidence did not

establish that the Twitter account references or depicts Adams's employment as

a police officer." In addition, the ALJ noted that Adams denied creating the

third Twitter account, the photo associated with that account "does not reveal

Adams's face or otherwise identify Adams[,]" and the NPD presented no other

information or records "connecting Adams to the account." The ALJ therefore

found that the evidence did not demonstrate that the third Twitter account

"belong[ed] to Adams or that he earned money by posting images or videos from

the May 30, 2019 sexual encounter."


                                                                             A-2618-20
                                        9
      The ALJ concluded "that a preponderance of the credible evidence"

showed that Adams violated NPD Rules 3.1-1, 4:2-6, 18:25, and Order 15-02

"by recording and later posting sexually explicit content on his social med ia

account without [J.B.'s] consent on more than one occasion."          She found

Adams's actions "reflected irresponsible behavior on social media in violation

of Order 15-02" and that "Adams violated N.J.A.C. 4A:2-2.3(a)(6) because

Adams's conduct is incompatible with the high degree of integrity and respect

expected of all police officers." Because the violations of Rules 3.1-1, 4:2-6,

and 18:25 were upheld, the ALJ concluded that "Adams did not violate 18:28

for actions or conduct not covered by other rules or regulations."

      Following the receipt of additional submissions regarding progressive

discipline, the ALJ considered the appropriate level of discipline. Regarding

the relevance of Adams's other disciplinary appeals, the ALJ recognized Adams

incurred no prior discipline in the five years preceding the charges in this case

and those involved in the other four pending appeals. However, "consideration

of pending disciplinary appeals is appropriate in determining the penalty here."

"Further, the pending appeals note significant offenses within a short period and

include a maximum suspension of ninety days." Even so, "the nature of the




                                                                           A-2618-20
                                      10
offenses does not suggest a specific pattern of misconduct other than perhaps a

disrespectful attitude."

      While the misconduct occurred off-duty, the ALJ noted that Adams's

conduct violated multiple rules, a departmental order, and a CSC regulation. In

addition, Adams "showed a lack of respect for [J.B.'s] privacy and welfare." The

ALJ nevertheless found the misconduct to be "mostly a private matter between

two adults without sufficient evidence of a crime or direct involvement with

Adams's position as a police officer."

      The ALJ declined to bypass progressive discipline, found termination to

be "unreasonably harsh," and reduced the penalty to a 180-day suspension. The

NPD filed written exceptions to the initial decision.

      The CSC "considered the ALJ's initial decision" and undertook "an

independent evaluation of the record." On April 7, 2021, the CSC issued a final

administrative action that adopted the findings of fact contained in the initial

decision, rejected the ALJ's recommendation to modify the removal to a 180-

day suspension, and upheld the removal.

      The CSC recounted the charges, the ALJ's findings, and noted that its

review of the appropriate penalty was de novo. The CSC decided that the "only

appropriate penalty" was "removal from employment."


                                                                          A-2618-20
                                         11
      The CSC noted "that where the underlying conduct is of an egregious

nature, the imposition of a penalty up to and including removal is appropriate,

regardless of an individual's disciplinary history." That is so because "some

disciplinary   infractions   are   so   serious   that   removal   is   appropriate

notwithstanding a largely unblemished prior record."         The CSC found that

Adams's "actions are clearly sufficiently egregious to support the penalty of

removal without consideration of progressive discipline."

      The CSC concluded that the ALJ's comments regarding free speech were

misplaced and irrelevant because J.B. did not consent to the posting of the video.

It emphasized that the primary basis for the discipline was that Adams violated

J.B.'s trust and right to privacy by posting the video on more than one occasion

without J.B.'s consent. The CSC considered the repeated public posting of the

video to be "wholly inappropriate" and "outrageous," and was exacerbated by

Adams's other communications with J.B., which were deemed to be "actual or

veiled threats."   It found this conduct to be "the definition of conduct

unbecoming a public employee[,]" and was "even more egregious" because

police officers are held to a higher standard of conduct. The CSC explained that

police officers are special employees tasked with enforcing and upholding the

law while exercising "good judgment in [their] relationship with the public." To


                                                                             A-2618-20
                                        12
that end, police officers "must present an image of personal integrity and

dependability in order to have the respect of the public." It found that Adams

"certainly violated [these] standards."

      The CSC further explained that even if progressive discipline did apply,

the ALJ's analysis was flawed. The ALJ found that Adams had "no prior

discipline . . . in the nearly five years before the pending charges or charges in

this case." The CSC disagreed, noting that Adams was hired in 2015 and had

incurred four major disciplinary actions during the year preceding the current

charges. Indeed, Adams was suspended for fifteen days in September 2018. He

was thereafter suspended for thirty days, forty-five days, and ninety days before

incurring the present charges.

      In any event, the CSC concluded that "[a] [p]olice [o]fficer with four

major disciplines in such a short time period cannot seriously expect that the

fifth serious infraction that warrants major discipline would carry any penalty

short of removal." The fact that the four prior major disciplinary actions

involved dissimilar misconduct was not determinative. "More important [was]

the fact that [Adams] had demonstrated a consistent pattern of misconduct that

cannot be tolerated given the above standards imposed upon [p]olice [o]fficers."

Therefore, even if Adams's "current infractions were not so egregious to support


                                                                            A-2618-20
                                          13
removal absent the application of progressive discipline, it would find that

applying that standard, removal is the only appropriate penalty."

      This appeal followed. Adams raises the following arguments:

            POINT ONE

            THIS HONORABLE COURT SHOULD REVERSE
            THE CIVIL SERVICE COMMISSION'S DECISION
            TO NOT ADOPT THE ALJ'S DECISION AND
            REMOVE APPELLANT, BECAUSE THE DECISION
            WAS MANIFESTLY MISTAKEN, ARBITRARY,
            CAPRICIOUS AND UNREASONABLE, AND NOT
            SUPPORTED BY THE RECORD, AS APPELLANT'S
            CONDUCT WAS NOT EGREGIOUS ENOUGH TO
            WARRANT TERMINATION.

            POINT TWO

            THIS HONORABLE COURT SHOULD REVERSE
            THE CIVIL SERVICE COMMISSION'S DECISION
            TO NOT ADOPT THE ALJ'S DECISION AND
            REMOVE APPELLANT, BECAUSE THE CITY OF
            NEWARK FAILED TO PROVE APPELLANT'S
            DISCIPLINE BY PREPONDERANCE OF THE
            EVIDENCE IN THE UNDERLYING HEARING.

            POINT THREE

            THIS HONORABLE COURT SHOULD REVERSE
            THE CIVIL SERVICE COMMISSION'S DECISION
            TO NOT ADOPT THE ALJ'S DECISION AND
            REMOVE APPELLANT, BECAUSE THE DECISION
            WAS MANIFESTLY MISTAKEN, ARBITRARY,
            CAPRICIOUS, IN FINDING THAT EVEN IF
            PROGRESSIVE DISCIPLINE WAS FOLLOWED,


                                                                      A-2618-20
                                      14
            THERE WOULD BE SUFFICIENT PRIOR
            DISCIPLINE TO REMOVE THE APPELLANT.

      When an employee appeals to the CSC from major disciplinary action, the

appointing authority bears the burden of proof by a preponderance of the

evidence, Atkinson v. Parsekian, 37 N.J. 143, 149 (1962).

      Judicial review of final agency decisions is limited. Allstars Auto Grp.,

Inc. v. N.J. Motor Vehicle Comm'n, 234 N.J. 150, 157 (2018) (citing Russo v.

Bd. of Trs., Police & Firemen's Ret. Sys., 206 N.J. 14, 27 (2011)). Decisions

"made by an administrative agency entrusted to apply and enforce a statutory

scheme" are reviewed "under an enhanced deferential standard."             E. Bay

Drywall, LLC v. Dep't of Lab. & Workforce Dev., ___ N.J. ___, ___ (2022) (slip

op. at 14) (citing Hargrove v. Sleepy's, LLC, 220 N.J. 289, 301-02 (2015)). "We

are bound to defer to the agency’s factual findings if those conclusions are

supported by the record." Id. at ___ (slip op. at 14-15) (citing Carpet Remnant

Warehouse, Inc. v. Dep't of Lab., 125 N.J. 567, 587 (1991)). We will not disturb

the determination of the Commission absent a showing "that it was arbitrary,

capricious or unreasonable, or that it lacked fair support in the evidence, or that

it violated legislative policies expressed or implicit in the civil service act."

Zimmerman v. Sussex Cnty. Educ. Servs. Comm'n, 237 N.J. 465, 475 (2019)

(quoting Campbell v. Dep't of Civ. Serv., 39 N.J. 556, 562 (1963)). "When an

                                                                             A-2618-20
                                       15
agency's decision meets those criteria, then a court owes substantial deference

to the agency's expertise and superior knowledge of a particular field." In re

Herrmann, 192 N.J. 19, 28 (2007). "Deference controls even if the court would

have reached a different result in the first instance." Ibid.

      A reviewing court is not, however, "bound by [an] agency's interpretation

of a statute or its determination of a strictly legal issue." Allstars, 234 N.J. at

158 (alteration in original) (quoting Div. of Youth & Fam. Servs. v. T.B., 207

N.J. 294, 302 (2011)). The party challenging the administrative action bears the

burden of demonstrating that the agency's action was arbitrary, capricious, or

unreasonable. Lavezzi v. State, 219 N.J. 163, 171 (2014).

      Applying these principles, we affirm substantially for the reasons

expressed by the CSC in its final decision. We add the following comments.

      Our careful review of the record convinces us that the ALJ's credibility

determinations were supported by substantial, credible evidence in the record,

as were the ALJ's and CSC's determinations that Adams committed the

disciplinary infractions for which his removal was sustained. The NPD satisfied

its evidential burden of proving Adams committed the disciplinary infractions

by a preponderance of the evidence. We are further convinced that the penalty

of removal was warranted and not "so disproportionate to the offense, in light


                                                                             A-2618-20
                                       16
of all the circumstances, as to be shocking to one's sense of fairness." In re

Carter, 191 N.J. 474, 484 (2007) (quoting In re Polk, 90 N.J. 550, 578 (1982)).

      Adams can hardly claim that the principle of progressive discipline should

be applied to downgrade the penalty for his misconduct since Adams obviously

did not have "a substantial record of employment that is largely or totally

unblemished by significant disciplinary infractions." Herrmann, 192 N.J. at 33.

Instead, his four prior major disciplinary actions during his relatively short

tenure as a NPD police officer evidences "a consistent pattern of misconduct

that cannot be tolerated given the . . .[standards] imposed upon [p]olice

[o]fficers." The CSC correctly concluded that Adams's extensive disciplinary

record militated strongly in favor of a more serious penalty, not a lesser penalty.

      Moreover, the theory of progressive discipline is not "a fixed and

immutable rule to be followed without question. Instead, [our Supreme Court

has] recognized that some disciplinary infractions are so serious that removal is

appropriate notwithstanding a largely unblemished prior record." Carter, 191

N.J. at 484.

      The CSC found that standing alone, the present charges were sufficiently

egregious to warrant removal, regardless of Adam's prior disciplinary history.

We agree. Adam's repeated misconduct, coupled with his threatening statements


                                                                             A-2618-20
                                       17
to J.B., fell far below the stricter standard of conduct to which police officers

are held. See In re Phillips, 117 N.J. 567, 576-77 (1990) (explaining that police

officers are held to a higher standard of conduct than other public employees);

In re Att'y Gen. L. Enf't Directive Nos. 2002-5 & 2020-6, 465 N.J. Super. 111,

147 (App. Div. 2020) (same), aff'd as modified, 246 N.J. 462 (2021); Twp. of

Moorestown v. Armstrong, 89 N.J. Super. 560, 566 (App. Div. 1965) (stating

that "a police officer is a special kind of public employee" whose "primary duty

is to enforce and uphold the law" and "to exercise tact, restraint and good

judgment in his relationship with the public"). This higher standard of conduct

applies to police officers even when off-duty. Phillips, 117 N.J. at 577; In re

Emmons, 63 N.J. Super. 136, 140 (App. Div. 1960).

      The seriousness of Adams's misconduct is reflected by the Legislature's

enactment of N.J.S.A. 2C:14-9(c), which prohibits knowingly

            disclos[ing] any photograph, film, videotape, recording
            or any other reproduction of the image, taken in
            violation of [N.J.S.A. 2C:14-9(b)], of: (1) another
            person who is engaged in an act of sexual penetration
            or sexual contact; (2) another person whose intimate
            parts are exposed; or (3) another person's
            undergarment-clad intimate parts, unless that person
            has consented to such disclosure.




                                                                           A-2618-20
                                      18
Violating N.J.S.A. 2C:14-9(c) is a third-degree crime.9 "Every police officer

has an inherent duty to obey the law." State v. Stevens, 203 N.J. Super. 59, 65

(Law Div. 2010). Indeed, "[t]he obligation to obey the criminal laws of this

state . . . is a responsibility imposed upon everyone in society." State v. Hupka,

407 N.J. Super. 489, 511 (App. Div. 2009), aff'd, 203 N.J. 222 (2010).

      The fact that the Essex County Prosecutor's Office decided not to

prosecute Adams for violating N.J.S.A. 2C:14-9 does not lessen the nature and

seriousness of his misconduct. "Where the conduct of a public employee which

forms the basis of disciplinary proceedings may also constitute a [crime], the

absence of a conviction, whether by reason of nonprosecution or even acquittal,

bars neither prosecution nor finding of guilt for misconduct in office in the

disciplinary proceedings." Phillips, 117 N.J. at 575 (quoting Sabia v. City of

Elizabeth, 132 N.J. Super. 6, 12 (App. Div. 1974)).

      To the extent we have not specifically discussed any remaining arguments

raised by Adams, we conclude they lack sufficient merit to warrant discussion

in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.



9
  We emphasize that the fact these were same sex sexual encounters has no
bearing on the seriousness of the misconduct.
                                                                            A-2618-20
                                       19